Per Curiam.
While we agree with the ultimate disposition made by the trial court of the issues presented to it, we disagree with some of the findings of fact and conclusions of law on which the judgment appealed from is based.
We reverse findings of fact numbered 14 to 26, inclusive, and in place thereof find that the notes in suit were not valid outstanding obligations of Harry Bleiweis & Bro., Inc., nor were the amounts represented by these notes due from the defendant corporation to plaintiff on January 21, 1937.
We further find that the defendants Bodek received the property of Harry Bleiweis & Bro., Inc., for a fair consideration, in good faith, and without notice of any claim other than those scheduled in the agreement of January 21, 1937.
We reverse finding of fact numbered 13, and find in place thereof finding numbered 12 requested by defendants Bodek, and refused by Special Term.
Finding of fact numbered 30 is sustained to the extent that it determined that the defendants Bodek paid all the creditors of the corporation shown on the books of Harry Bleiweis & Bro., Inc., and listed in the schedule attached to the agreement of January 21, 1937.
The remaining portion of finding numbered 30 and all of findings numbered 31, 35, 36 and 37 are found as conclusions of law, and not as findings of fact.
*703The judgment against Harry Bleiweis & Bro., Ine., is not disturbed, because no appeal has been taken therefrom, the corporate defendant being in default.
The judgment, so far as appealed from, should be affirmed, without costs.
Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Judgment, so far as appealed from, unanimously affirmed, without costs. Settle order on notice.